Citation Nr: 0425054	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that no new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for 
bilateral sensorineural hearing loss and denied service 
connection for tinnitus.  Appeal to the Board was perfected.

On September 3, 2004, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the bilateral 
sensorineural hearing loss and tinnitus claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.   

The veteran's service records indicate honorable active 
service during World War II, with most of the active duty 
period served abroad.  The veteran served in combat, and is 
the recipient of the Combat Infantryman Badge, among other 
service awards.  

The Board acknowledges that the veteran's service medical 
records, which include a service entrance medical examination 
report dated in June 1944 and a separation medical 
examination report dated in April 1946, document no hearing 
impairment, tinnitus, or other abnormality related to the 
ears.  In fact, the entrance and separation medical 
examination reports indicate apparently normal findings for 
sensorineural hearing, bilaterally.

Nonetheless, the Board acknowledges that, in consideration of 
the circumstances of the veteran's active service - namely, 
combat service - it is a virtual certainty that the veteran 
had significant acoustic trauma in service.  It also notes 
that lay evidence of record, to include the veteran's 
numerous statements as to exposure to artillery fire noises 
in service and a layperson affidavit attesting to the 
individual's personal knowledge of the veteran's apparent 
diminished hearing ability after service, also is credible 
and consistent with the circumstances of active service.  

The Board further notes that the veteran reportedly had a 
fenestration procedure performed in his right ear in or 
around 1953, and a stapedectomy in the left ear in or around 
1973.  The record suggests that, because these surgeries were 
performed long ago, medical records related to these procures 
are no longer available.  However, private physicians have 
suggested that current hearing loss and tinnitus could, at 
least in part, be attributed to prior noise exposure.    

It is VA policy to give the veteran every reasonable 
opportunity to substantiate his claim.  Given that there is 
credible evidence of acoustic trauma in active service, post-
service diagnosis of sensorineural hearing impairment and 
tinnitus, and recent medical evidence, albeit indefinite and 
inconclusive, suggesting a possible link between active 
service and current hearing disability, the Board finds that 
there is a reasonable basis for the performance of a VA 
compensation and pension (C&P) examination to determine 
whether service connection is warranted.  Such an evaluation, 
under the facts of this case, would be consistent with VCAA.  
See, in particular, 38 C.F.R. § 3.159(c)(4) (2003).  Further, 
specifically with respect to the hearing loss claim, the 
Board finds that new and material evidence in the form of 
recent medical evidence documenting hearing loss and the 
statement of a layperson attesting to his knowledge that the 
veteran had hearing difficulty after service which he 
apparently did not have before enlistment has been submitted 
so as to support the Board's conclusion that a C&P 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2003).    
       
In light of the foregoing, this case is remanded, via the AMC 
in Washington, D.C., for the following development:

1.  Schedule the veteran for VA C&P 
examination(s) by qualified 
professional(s) to (a) determine whether 
the veteran has sensorineural hearing 
loss consistent with the definition of 
hearing impairment or disability in 
38 C.F.R. § 3.385 (2003); and (b) render 
an opinion on whether there is an 
etiological, or causal, relationship 
between active service or noise exposure 
in service and current hearing loss 
and/or tinnitus.  The opinion report 
should include specific diagnosis or 
diagnoses, and discuss whether the 
diagnosed disorder(s) is/are, at least as 
likely as not (by a probability higher 
than 50 percent), as likely as not (by a 
probability of 50 percent), or less 
likely than not (by a probability of less 
than 50 percent), etiologically related 
to active service.  The specific basis 
for the opinion should be included in the 
report.  Associate the resulting 
opinion/report, along with copies of 
diagnostic testing records, if any, with 
the claims folder.  The veteran's claims 
folder should be made available to each 
VA examiner conducting a C&P examination 
directed herein.   

2.  After completion of the above, and 
following any further appropriate 
development, review the claims folder 
again to determine whether service 
connection is warranted for sensorineural 
hearing loss (bilateral or single ear) 
and/or tinnitus.  If the decision remains 
in any manner adverse to the veteran on 
either issue, provide him and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  It is noted that the requirements of 
the VCAA, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), continue to be binding 
on remand and on further action by the 
RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  

The veteran is not required to take any action in response to 
the remand order, but has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination(s), if such 
examination is/are scheduled, and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




